Exhibit 10.9
EXECUTION COPY
SECURITY TRUST AGREEMENT
(SICHERHEITENTREUHANDVERTRAG)
4 SEPTEMBER 2009
between
JPMORGAN CHASE BANK, NATIONAL ASSOCIATON
as Administrative Agent
and
OTHER SECURED PARTIES
and
THE SECURITY GRANTORS
(ALLEN & OVERY LOGO) [p15849p1584901.gif]
Allen & Overy LLP

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page  
 
            Clause        
 
           
1.
  Interpretation     2  
2.
  Declaration of Trust and Appointment as Administrator     6  
3.
  Purpose of the German Security     7  
4.
  Power of Attorney     7  
5.
  Joint Creditor; Parallel Debt     7  
6.
  New Parties     8  
7.
  Appointment of a Security Grantors’ Agent     9  
8.
  Responsibility     9  
9.
  Possession of Documents     9  
10.
  Realisation     9  
11.
  Indemnity     9  
12.
  Duration     10  
13.
  Costs and Expenses     10  
14.
  Partial Invalidity; Waiver     10  
15.
  Amendments     10  
16.
  Successors     10  
17.
  Notices and their Languages     11  
18.
  Applicable Law; Jurisdiction     11  
 
            Schedule        
 
           
1.
  Original Lenders     13  
2.
  Original Obligors     14  
 
  Part 1 Original Borrowers     14  
 
  Part 2 Original Guarantors     14  
3.
  New Secured Party’s Accession Agreement     15  
4.
  New Security Grantor’s Accession Agreement     17  
5.
  German Security Documents     19  
6.
  Addresses for Notices     20  
7.
  Process Agent Appointment Letter     23  
 
            Signatories     25  

 



--------------------------------------------------------------------------------



 



THIS SECURITY TRUST AGREEMENT (the Agreement) is made on 4 September 2009
BETWEEN:

(1)   JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association organised
under the laws of the United States with its main office at 1111 Polaris
Parkway, Columbus, Ohio 43240, U.S.A. acting through its London Branch, at 125
London Wall, London EC2Y 5AJ as original pledgee, Administrative Agent for the
other Secured Parties and as proxy without power of attorney for Future Pledgees
(each as defined below)       (the Administrative Agent);   (2)   the other
SECURED PARTIES (as defined in Clause 1.1 (Definitions) below); and   (3)  
FIRST SOLAR, INC., a corporation organised under the laws of Delaware, United
States of America, having its business address at 350 West Washington Street,
Suite 600, Tempe, Arizona 85281, United States of America as security grantor,  
    (the Original Security Grantor 1);   (4)   FIRST SOLAR HOLDINGS GMBH a
limited liability company (Gesellschaft mit beschränkter Haftung) organised
under the laws of the Federal Republic of Germany, registered in the commercial
register (Handelsregister) of the local court (Amtsgericht) of Mainz, Germany,
under registration number HRB 40090 as security grantor,       (the Original
Security Grantor 2);   (5)   FIRST SOLAR GMBH a limited liability company
(Gesellschaft mit beschränkter Haftung) organised under the laws of the Federal
Republic of Germany, registered in the commercial register (Handelsregister) of
the local court (Amtsgericht) of Mainz, Germany, under registration number HRB
8855 as security grantor,       (the Original Security Grantor 3); and   (6)  
FIRST SOLAR MANUFACTURING GMBH a limited liability company (Gesellschaft mit
beschränkter Haftung) organised under the laws of the Federal Republic of
Germany, registered in the commercial register (Handelsregister) of the local
court (Amtsgericht) of Frankfurt (Oder), Germany, under registration number HRB
11116FF as security grantor       (the Original Security Grantor 4).       The
Original Security Grantor 1, the Original Security Grantor 2, the Original
Security Grantor 3 and the Original Security Grantor 4 are hereinafter
collectively referred to as the Original Security Grantors and each as an
Original Security Grantor.       The Administrative Agent, the other Secured
Parties and the Security Grantors (as defined below) are hereinafter
collectively referred to as the Parties.

WHEREAS

(A)   The Original Lenders (as defined below) have agreed to make available to
the Borrowers (as defined below) certain revolving credit facilities and certain
letters of credit on the terms of and subject to the Credit Agreement (as
defined below).

 



--------------------------------------------------------------------------------



 



(B)   It is a condition to the Original Lenders (as defined below) making the
credit facilities available to the Borrowers (as defined below) that the
Original Security Grantors enters into this Agreement.   (C)   The
Administrative Agent, the other Secured Parties (as defined below) and the
Original Security Grantors have agreed to enter into this Agreement for the
purpose of conferring certain rights and obligations on the Administrative
Agent.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Agreement:      
Additional Domestic Borrower means a company which becomes a borrower under the
Credit Agreement after the date of the Credit Agreement that is organised under
the laws of any jurisdiction within the United States of America.      
Additional Domestic Guarantor means a company which becomes a guarantor under
the Credit Agreement after the date of the Credit Agreement that is organised
under the laws of any jurisdiction within the United States of America.      
Additional Foreign Borrower means a company which becomes a borrower under the
Credit Agreement after the date of the Credit Agreement that is not an
Additional Domestic Borrower.       Additional Foreign Guarantor means a company
which becomes a guarantor under the Credit Agreement after the date of the
Credit Agreement that is not an Additional Domestic Borrower.       Agent means:

  (a)   the Syndication Agent;     (b)   the Documentation Agent; and     (c)  
the Administrative Agent.

      Assignment and Assumption Agreement means the assignment and assumption
agreement, accepted by the Administrative Agent whereby a Lender (defined as
“assignor” therein) sells and assigns to a person (defined as “assignee”
therein) (such assignee becoming a Lender by the purchase and assumption
arranged for thereunder), inter alia, any or all of the assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement to the
assignee.         Borrower means any Domestic Borrower and any Foreign Borrower.
        Beneficiaries means each and any of the Secured Parties other than the
Administrative Agent.         Company means First Solar, Inc., a corporation
organised under the laws of Delaware, United States of America, having its
business address at 350 West Washington Street, Suite 600, Tempe, Arizona 85281,
United States of America.         Credit Agreement means the New York law
governed credit agreement dated on or about the date of this Agreement between
the Company and the Original Foreign Borrowers on one side and, inter alia, the
Administrative Agent and the Original Lenders together with each new lender
supplement,

 



--------------------------------------------------------------------------------



 



      and assignment and assumption agreement relating thereto and any and each
other agreement or instrument amending, modifying, extending, restating or
supplementing it from time to time providing for an approximately $300,000,000
facility and an up to $100,000,000 Incremental Facility.         Documentation
Agent means The Royal Bank of Scotland plc.         Dollar or $ means the lawful
currency of the United States of America.         Domestic Borrower means the
Company and any Additional Domestic Borrower.         Domestic Guarantor means
any Original Domestic Guarantor and any Additional Domestic Guarantor.        
Foreign Borrower means any Original Foreign Borrower and any Additional Foreign
Borrower.         Foreign Guarantor means any Original Foreign Guarantor and any
Additional Foreign Guarantor.         German Borrower means First Solar
Manufacturing GmbH and any other person or entity that is organised under the
laws of the Federal Republic of Germany which becomes a borrower under the
Credit Agreement after the date of the Credit Agreement.         German
Guarantor means First Solar GmbH and First Solar Holdings GmbH and any other
person or entity that is organised under the laws of the Federal Republic of
Germany which is required to provide for a guarantee in connection with the Loan
Documents after the date of the Credit Agreement.         German Security means
any and all collateral evidenced by or expressed to be created pursuant to a
German Security Document.         Germany Security Document means any agreement,
document or other arrangement governed by German law by or pursuant to which
security over any asset of any member of the Group to secure any obligation of
any Obligor to a Secured Party under the Loan Documents is evidenced or
expressed to be created, including but not limited to the agreements, documents
and other arrangements set out in Schedule 5 to this Agreement.         Group
means the Company and its Subsidiaries from time to time.         Guarantee and
Collateral Agreement means the guarantee and collateral agreement dated on or
about the date of this Agreement made between, inter alia, First Solar, Inc. in
favour of the Administrative Agent which will be attached as “Exhibit A” to the
Credit Agreement.         Guarantor means any Domestic Guarantor and any Foreign
Guarantor.

 



--------------------------------------------------------------------------------



 



      Incremental Facility means any additional revolving loan provided either

  (i)   by a person that already is a lender under the Credit Agreement (defined
as “increasing lender” therein) after having accepted an increase of its
revolving commitment; or     (ii)   by an assuming lender becoming a new lender
under the Credit Agreement (defined as “assuming lender” therein) after having
signed a New Lender Supplement,

      provided that the aggregate amount of the aggregate revolving loans will
in no event exceed $400,000,000.         Issuing Lender means the Original
Issuing Lender and any other lender that has agreed in its sole discretion to
issue a letter of credit to any Borrower or any other borrowing Subsidiary in
connection with the Credit Agreement.         Lender means an Original Lender
and any person which becomes a lender under the Credit Agreement, including
without limitation as a assuming lender of an Incremental Facility, after the
date of this Agreement, unless, in each case, such person has ceased to be a
lender under the Credit Agreement.         Letter of Credit means any letter of
credit issued or to be issued under the Credit Agreement, as such letter of
credit may be amended, modified, restated, extended, renewed, increased,
replaced or supplemented from time to time.         Loan Document means

  (a)   the Credit Agreement;     (b)   each Security Document;     (c)   any
Note; and     (d)   any other document designated as such by the Administrative
Agent and the Company.

      New Lender Supplement means a supplement to the Credit Agreement pursuant
to which an assuming lender will become a party to the Credit Agreement with a
revolving commitment in an amount agreed by such assuming lender.         New
Secured Party has the meaning given to this term in Clause 6.1.         New
Secured Party’s Accession Agreement has the meaning given to this term in Clause
6.1.         New Security Grantor has the meaning given to this term in Clause
6.2.         New Security Grantor’s Accession Agreement has the meaning given to
this term in Clause 6.2.         Note means any promissory note evidencing loans
in accordance with the terms of the Credit Agreement, that may be amended,
modified, supplemented, extended, renewed or replaced from time to time.        
Obligor means a Borrower and/or a Guarantor.         Original Domestic
Guarantors means each of the Subsidiaries of the Company listed in Schedule 2
under the section “Original Foreign Guarantors”.

 



--------------------------------------------------------------------------------



 



      Original Foreign Borrower means each of the Subsidiaries of the Company
listed in Schedule 2 under the section “Original Foreign Borrowers”.        
Original Foreign Guarantor means each of the Subsidiaries of the Company listed
in Schedule 2 under the section “Original Foreign Guarantors”.         Original
Issuing Lender means JPMorgan Chase Bank, N.A.         Original Lender means
each of the financial institutions set out in Schedule 1 hereto in its capacity
as original lender to the Company and the Original Foreign Borrowers.        
Parties means the Security Grantors, the Administrative Agent and the other
Secured Parties.         Person means an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, any governmental authority or other
entity of whatever nature.         Secured Claims has the meaning given to that
term in the respective German Security Document.         Secured Party means an
Agent, the Lenders and any affiliate of any Lender to which any obligations
under any Loan Document or under any Specified Swap Agreements are owed by any
member of the Group, any Issuing Lender and any Swap Counterparty.        
Security means any and all collateral granted with a view to securing the
Secured Claims.         Security Grantors means the Original Security Grantors
and any company or person which accedes to this Agreement as a New Security
Grantor.         Security Grantors’ Agent means Original Security Grantor 3.    
    Security Document means

  (a)   the Guarantee and Collateral Agreement; and     (b)   any other document
evidencing or creating collateral over any asset of an Obligor to secure any
obligation of an Obligor to a Secured Party under or in connection with, inter
alia, the Credit Agreement.

      Specified Swap Agreement means any Swap Agreement entered into by the
Company or any Guarantor and any lender or any affiliate of a lender in
connection with any Loan Document.         Subsidiary means as to any Person, a
corporation, partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. And
unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.         Swap Agreement means any agreement with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any

 



--------------------------------------------------------------------------------



 



      combination of these transactions; except for any phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries.         Swap Counterparty means any person or entity providing
a Specified Swap Agreement.         Syndication Agent means Credit Suisse,
Cayman Islands Branch.

1.2   Where the context so admits, the singular includes the plural and vice
versa.   1.3   The headings in this Agreement are for convenience only and are
to be ignored in construing this Agreement.   1.4   Any reference in this
Agreement to a defined document is a reference to that defined document as
amended, varied, supplemented or novated from time to time.   1.5   Any
reference to a Party or other person (including any Obligor and any Secured
Party) includes its respective successor(s) in law (including any universal
successor (Gesamtrechtsnachfolger) of that person by way of merger
(Verschmelzung), any other reorganisation contemplated in the German
Transformation Act (Umwandlungsgesetz) or otherwise) and any assign(s) and
transferee(s) of that person and, to the extent legally possible, any legal
provision to the contrary is waived.   1.6   Unless otherwise defined herein or
unless the context otherwise requires, terms defined or referred to in the
Credit Agreement or a German Security Document shall have the same meaning when
used herein.   1.7   In case of a conflict between a German Security Document
and this Agreement, the German Security Document shall prevail.   2.  
DECLARATION OF TRUST AND APPOINTMENT AS ADMINISTRATOR   2.1   The Administrative
Agent shall:

  (a)   hold and administer such German Security which is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted under a non-accessory security right (nicht akzessorische
Sicherheit) as trustee (Treuhänder) for the benefit of the Beneficiaries;    
(b)   administer such German Security which is pledged (Verpfändung) or
otherwise granted under an accessory security right (akzessorische Sicherheit)
to the Administrative Agent; and     (c)   shall act in relation to the German
Security in accordance with the terms and subject to the conditions of this
Agreement and the German Security Documents, as the case may be.

2.2   Each Beneficiary hereby ratifies and approves all acts done by the
Administrative Agent on such Beneficiary’s behalf before execution hereof (or
the relevant Beneficiary’s accession to this Agreement, as the case may be).  
2.3   It is hereby agreed that, in relation to any jurisdiction the courts of
which would not recognise or give effect to the trust expressed to be created by
this Agreement, the relationship of the Beneficiaries to the Administrative
Agent shall be construed as one of principal and agent but, to the extent
permissible under the laws of such jurisdiction, all the other provisions of
this Agreement shall have full force and effect between the parties hereto.

 



--------------------------------------------------------------------------------



 



3.   PURPOSE OF THE GERMAN SECURITY       The German Security has been granted
with a view to providing collateral in order to secure the full and irrevocable
satisfaction and discharge of any and all Secured Claims.   4.   POWER OF
ATTORNEY   4.1   Each of the Beneficiaries herewith irrevocably authorises and
grants power of attorney to the Administrative Agent to:

  (a)   execute for and on its behalf any and all German Security Documents and
any other agreements related to the German Security, including but not limited
to any New Secured Party’s Accession Agreement and any New Security Grantor’s
Accession Agreement, any amendment agreement to this Agreement and any German
Security Document and any substitute agreement to this Agreement;     (b)   to
execute for and on its behalf any German Security Document and to make and
receive all declarations and statements which are necessary or desirable in
connection therewith;

  (c) (i)   execute for and on its behalf any release agreement in respect of
the German Security Documents (or any of them) in connection with an envisaged
or effected full and irrevocable satisfaction and discharge of the Secured
Claims. If, however, a particular German Security Document imposes an obligation
to release part or all of the German Security, the Administrative Agent may
determine which part of the German Security is to be released and shall be
entitled to release that part of the German Security; and

  (ii)   to make and receive all declarations and statements which are necessary
or desirable in connection with any of such release agreements;

  (d)   realise such German Security which is granted under the German Security
Documents in accordance with the provisions of the respective German Security
Document;     (e)   make and receive all declarations and statements which are
necessary or desirable in connection with the German Security or any of the
German Security Documents or any of the agreements and documents relating
thereto; and     (f)   take all other actions and measures which the
Administrative Agent deems necessary or desirable in connection with this
Agreement, the German Security or any of the German Security Documents.

4.2   The Administrative Agent is exempt from the restrictions of section 181 of
the German Civil Code (Bürgerliches Gesetzbuch) as well as any similar
restrictions under any applicable law.   4.3   The Administrative Agent has the
power to grant sub-power of attorney including the release from the restrictions
of section 181 of the German Civil Code (Bürgerliches Gesetzbuch) and/or any
similar restrictions under any applicable law.   5.   JOINT CREDITOR; PARALLEL
DEBT   5.1   Administrative Agent as Joint Creditor       Each of the Secured
Parties and each of the Security Grantors agrees that the Administrative Agent
shall be the joint creditor (together with the relevant Secured Party) of each
and every payment

 



--------------------------------------------------------------------------------



 



    obligation of any Security Grantor towards each and any Secured Party under
any Loan Document and that, accordingly, the Administrative Agent shall have and
will have its own and independent right to demand performance of said
obligations from such Security Grantor. The discharge of any such obligation to
either the Administrative Agent or the relevant Secured Party shall, to the same
extent, discharge the corresponding obligation owing to the other party.

5.2   Abstract Debt Acknowledgement       Each Secured Party hereby irrevocably
and unconditionally agrees, and each Security Grantor hereby irrevocably and
unconditionally acknowledges by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis) within the meaning of §§ 780, 781 German Civil
Code (Bürgerliches Gesetzbuch), that each Security Grantor shall be obliged — on
a several basis — to pay an amount to the Administrative Agent (or its
respective successors in that capacity) that corresponds to the total of all
obligations of such relevant Security Grantor towards the Secured Parties (or
any of them) under the Loan Documents (other than under German law governed
share pledge agreements or land charges, if any) as and when the same fall due,
and that, accordingly, the Administrative Agent shall have an independent right
to request the fulfilment of said obligation from such Security Grantor in
accordance with the terms of the Loan Documents. The discharge of any such
obligation to either the Administrative Agent or the relevant Secured Party
shall, to the same extent, discharge the corresponding obligation owing to the
other party.   5.3   Preservation of Rights       Without limiting or affecting
the Administrative Agent’s rights against any Security Grantor (under the
preceding Clauses 5.2 and/or 5.3 or any other provision of any Loan Document),
the Administrative Agent agrees with each of the Secured Parties (on an
individual and divided basis) that it shall not exercise its rights as joint
creditor of a Secured Party and/or under the abstract acknowledgment of debt
without the consent of the relevant Secured Party. However, nothing in the
previous sentence shall limit to any extent the Administrative Agent’s right in
whatever capacity to take any action to protect or preserve any rights under any
Loan Document or to enforce any security interest created thereby, as stipulated
in any Loan Document (or to perform any other act in that context).   6.   NEW
PARTIES   6.1   New Secured Parties       If any bank, trust or financial
institution or any other person becomes party to the Credit Agreement as a
Secured Party (any such bank, trust or financial institution or other person
being a New Secured Party), then the New Secured Party shall execute and deliver
an accession agreement substantially in the form of Schedule 3 (the New Secured
Party’s Accession Agreement) hereto. The Administrative Agent shall execute the
New Secured Party’s Accession Agreement for itself and on behalf of the other
Secured Parties. Each of the Security Grantors herewith irrevocably consents to
any New Secured Party’s Accession Agreement entered into in accordance with this
Agreement.   6.2   New Security Grantors       If, by legal succession, by
amendment of the Credit Agreement or otherwise, any company or person becomes
(i) an Additional Domestic Borrower and/or Additional Domestic Guarantor in
either case becoming a provider of German Security, and/or (ii) a new or
additional German Borrower and/or German Guarantor in respect of the Secured
Claims and/or becomes a provider of German Security (a New Security Grantor),
then such New Security Grantor shall execute and deliver an accession agreement
substantially in the form of Schedule 4 (the New Security Grantor’s Accession

 



--------------------------------------------------------------------------------



 



    Agreement) hereto. The Administrative Agent shall execute the New Security
Grantor’s Accession Agreement for itself and on behalf of the other Secured
Parties. Each of the Security Grantors herewith irrevocably consents to any New
Security Grantor’s Accession Agreement entered into in accordance with this
Agreement.

7.   APPOINTMENT OF A SECURITY GRANTORS’ AGENT   7.1   The Security Grantors
hereby appoint and authorise the Security Grantors’ Agent:

  (a)   to designate a document as German Security Document; and     (b)   to
sign any New Security Grantor’s Accession Agreement on their behalf.

7.2   To the extend legally permitted, the Security Grantors’ Agent is exempt
from the restrictions of Section 181 of the German Civil Code (Bürgerliches
Gesetzbuch) as well as any similar restrictions under any applicable law.   7.3
  To the extend legally permitted, the Security Grantors’ Agent has the power to
grant sub-power of attorney including the release of the restrictions of
Section 181 of the German Civil Code (Bürgerliches Gesetzbuch) and/or any
similar restrictions under any applicable law.   8.   RESPONSIBILITY       The
Administrative Agent is not responsible to any of the Beneficiaries for any
failure in perfecting or protecting the security created by any German Security
Document unless directly caused by its gross negligence (grobe Fahrlässigkeit)
or wilful misconduct (Vorsatz).   9.   POSSESSION OF DOCUMENTS       The
Administrative Agent is not obliged to hold in its own possession any German
Security Document, title deed or other document in connection with any asset
over which security is intended to be created by a German Security Document.  
10.   REALISATION       The German Security shall be realised, and any
enforcement proceeds shall be distributed, in accordance with the relevant
provisions of the Credit Agreement together with the relevant provisions of the
German Security Documents.   11.   INDEMNITY   11.1   Liability for Damages    
  The Administrative Agent shall not be liable for any loss or damage suffered
by the other Secured Parties or the Security Grantors save in respect of such
loss or damage which is suffered as a result of the gross negligence (grobe
Fahrlässigkeit) or wilful misconduct (Vorsatz) of the Administrative Agent.  
11.2   Indemnification       The Security Grantors shall indemnify and hold the
Administrative Agent and each of the other Secured Parties harmless and keep
them indemnified from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever arising out of the execution, delivery,
enforcement, performance and

 



--------------------------------------------------------------------------------



 



    administration of this Agreement, which may be incurred by or made against
the Administrative Agent and/or any of the other Secured Parties for anything
done or omitted in the exercise or purported exercise of the powers contained
herein, provided, that the Security Grantors shall have no obligation hereunder
to the extent that liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever arising out of the execution, delivery, enforcement,
performance and administration of this Agreement are incurred by or made against
the Administrative Agent or any of the other Secured Parties as a result of the
gross negligence (grobe Fahrlässigkeit) or wilful misconduct (Vorsatz) of the
Administrative Agent or any of the other Secured Parties.

    Any reference in this paragraph to the Administrative Agent and/or the other
Secured Parties includes any officer, director, employee, agent, advisor
(including any attorney or other person appointed by the Administrative Agent or
any other Secured Party in accordance with the provisions of this Agreement and
the other Loan Documents.   12.   DURATION       This Agreement shall remain in
full force and effect until the full and irrevocable satisfaction and discharge
of the Secured Claims. This Agreement shall not cease to exist if any payments
made in satisfaction of the Secured Claims have only temporarily discharged the
Secured Claims.   13.   COSTS AND EXPENSES       Each of the Security Grantors
shall promptly (unverzüglich) pay or reimburse each Secured Party the amount of
any and all costs, charges, fees and expenses (including fees for legal
advisers) incurred by it in connection with the enforcement or preservation of
any rights under this Agreement or any waiver in relation thereto, together in
each case with any applicable value added tax or other taxes.   14.   PARTIAL
INVALIDITY; WAIVER   14.1   Invalidity       If any provision of this Agreement
or part thereof should be or become invalid or unenforceable, this shall not
affect the validity of the remaining provisions hereof. The invalid or
unenforceable provision shall be replaced by that provision which best meets the
intent of the replaced provision. This shall apply analogously with respect to
anything which is accidentally not regulated in this Agreement (Vertragslücken).
§ 139 of the German Civil Code (Bürgerliches Gesetzbuch) shall be waived hereby.
  14.2   Waiver       No failure to exercise, nor any delay in exercising, on
the part of the Administrative Agent, any right or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise thereof or the exercise of
any other right or remedy. The rights and remedies provided hereunder are
cumulative and not exclusive of any rights or remedies provided by law.   15.  
AMENDMENTS       Changes to and amendments of this Agreement including this
Clause 15 (Amendments) must be made in writing.

 



--------------------------------------------------------------------------------



 



16.   SUCCESSORS       This Agreement shall be binding upon the Parties hereto
and their respective successor(s) in law. The Administrative Agent or any other
Secured Party shall be entitled to assign or otherwise transfer (i) any and all
of its rights and (ii) only with regard to any person which becomes a lender or
an administrative agent under the Credit Agreement after the date of this
Agreement) any and all of its duties pursuant to this Agreement to third
parties. A Security Grantor is entitled to any such transfer with the prior
written consent of the Administrative Agent only.

17.   NOTICES AND THEIR LANGUAGES   17.1   Notices       Any notice or other
communication under or in connection with this Agreement to the Administrative
Agent or the other Secured Parties shall be in writing and shall be delivered
personally, by post or facsimile and shall be sent to the address or fax number
of the party, and for the attention of the individual, set forth in Schedule 6
hereto or such other address or facsimile number as is notified by that Party
for this purpose to the Facility Agent or the Administrative Agent from time to
time.   17.2   Language       Unless otherwise required by statutory German law
or unless otherwise agreed in writing from time to time, any notice or other
communication under or in connection with this Agreement shall be in the English
language or, if in any other language, accompanied by a translation into
English. In the event of any conflict between the English text and the text in
any other language, the English text shall prevail (unless the document is a
statutory or other official document), except that where a German translation of
a legal term appears in such text, the German translation shall prevail.   18.  
APPLICABLE LAW; JURISDICTION   18.1   Governing Law       This Agreement shall
be governed by and construed in accordance with the laws of the Federal Republic
of Germany.   18.2   Jurisdiction       The place of jurisdiction for all
Parties shall be Frankfurt am Main, Federal Republic of Germany. The
Administrative Agent and the Beneficiaries, however, shall also be entitled to
take legal action against any of the Security Grantors before any other
competent court of law having jurisdiction over such Security Grantor or any of
its assets.       Each Security Grantor that is not resident in Germany appoints
and authorises First Solar GmbH (address: Marie-Curie-Str. 3, 15236 Frankfurt
(Oder), Germany, Germany, fax: +49(0)6131-1443-500, att.: Anja Lange (the
Process Agent) as its agent for service of process with respect to any legal
proceedings brought before any German court (Zustellungsbevollmächtigter) in
connection with this Agreement or any other Loan Document (including any German
Security Document) and releases First Solar GmbH from the restrictions set forth
in section 181 of the German Civil Code (Bürgerliches Gesetzbuch). Each Security
Grantor hereby undertakes to deliver to the Process Agent, with a copy to the
Administrative Agent, a duly executed appointment letter in the form of
Schedule 7 (Process Agent Appointment Letter) to this Agreement:

 



--------------------------------------------------------------------------------



 



  (a)   in the case of an Original Security Grantor, promptly (unverzüglich)
upon the execution of this Agreement; or     (b)   in the case of a Security
Grantor acceding to this Agreement in accordance with Clause 5.2 (New Security
Grantors) of this Agreement, promptly upon the execution of the relevant New
Security Grantor’s Accession Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ORIGINAL LENDERS
JPMorgan Chase Bank, N.A.
Bank of America, N.A.
Credit Suisse, Cayman Islands Branch
The Royal Bank of Scotland plc
Goldman Sachs Bank (Europe) Plc
Wells Fargo Bank, N.A.
HSBC Bank USA, National Association
Royal Bank of Canada
Morgan Stanley Bank, N.A.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
ORIGINAL OBLIGORS
PART 1
ORIGINAL BORROWERS
ORIGINAL DOMESTIC BORROWER
First Solar, Inc.
ORIGINAL FOREIGN BORROWERS
First Solar Manufacturing GmbH
PART 2
ORIGINAL GUARANTORS
ORIGINAL DOMESTIC GUARANTORS
First Solar, Inc.
ORIGINAL FOREIGN GUARANTORS
First Solar Holdings GmbH
First Solar GmbH
First Solar Manufacturing GmbH

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
NEW SECURED PARTY’S ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT is supplemental to a German law governed security trust
agreement (the Security Trust Agreement) dated [     ] between [l] as
Administrative Agent (the Administrative Agent), [l], [l] and other secured
parties as beneficiaries of security and [l], [l] and [l] as security grantors
pursuant to which, inter alia, the Administrative Agent has been appointed by
the Secured Parties to act as their trustee (Treuhänder) under German law with
regard to any German law governed Security Document.
Words and expressions defined in the Security Trust Agreement have the same
meaning when used in this Accession Agreement.
We hereby agree with each other person who is a party to the Security Trust
Agreement that with effect on and from the date hereof we will be bound by the
Security Trust Agreement as a Secured Party as if we had been party originally
to the Security Trust Agreement in that capacity.
[Notwithstanding the preceding paragraph, we hereby expressly state and agree
with the Administrative Agent and each other party hereto that the
Administrative Agent shall not hold and/or administer at any time any German
Security created over real estate located in Germany (or any interest in real
estate located in Germany) as trustee (Treuhänder) for our benefit under
clause.*]
We hereby expressly ratify and approve any acts done by the Administrative Agent
on our own behalf as proxy without power of attorney before execution hereof by
entering into any German law governed share pledge agreement and/or accession
agreement.
We herewith expressly agree and approve with Clause 5 of the Security Trust
Agreement. In particular, we herewith agree in the form and in accordance with
Clause 5 of the Security Trust Agreement that the Administrative Agent shall be
the joint creditor (together with the relevant Secured Party) of each and every
payment obligation of any Security Grantor towards each and any Secured Party
under any Loan Document and that, accordingly, the Administrative Agent shall
have and will have its own and independent right to demand performance of said
obligations from such Security Grantor. The discharge of any such obligation to
either the Administrative Agent or the relevant Secured Party shall, to the same
extent, discharge the corresponding obligation owing to the other party.
We hereby also grants power of attorney to the Administrative Agent and confers
the rights and authority upon the Administrative Agent in the form and to the
extent set out in Clause 4 of the Security Trust Agreement and in Clauses 2, 5
and 6 of the respective German law governed share pledge agreement and we also
release the Security Agent from any restrictions set forth in § 181 of the
German Civil Code and/or similar restrictions under any applicable law as set
out in Clause 4.2 of the Security Trust Agreement and authorise the
Administrative Agent to grant sub-powers of attorney including the release from
the restrictions of § 183 of the German Civil Code and/or any similar
restrictions under any applicable law as set out in Clause 4.3 of the Security
Trust Agreement.
This Agreement is governed by and shall be construed in accordance with the laws
of the Federal Republic of Germany.
Place:  
Date:  

 



--------------------------------------------------------------------------------



 



     
 
   
[acceding party]
  the Administrative Agent for itself and for and on behalf of the Beneficiaries

 

*   Option applicable only for a Secured Party which (A) is neither tax resident
in Germany, nor (B) is considered to be lending from Germany nor (C) is resident
in a country with which Germany has entered into a double taxation treaty
pursuant to which Germany has waived completely the right to tax interest earned
on a loan secured by German real estate .

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
NEW SECURITY GRANTOR’S ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT is supplemental to a Security Trust Agreement (the
Security Trust Agreement) dated [ ] between [l] as Administrative Agent (the
Administrative Agent), [l], [l] and other secured parties as beneficiaries of
security and [l], [l] and [l] as security grantors.
Words and expressions defined in the Security Trust Agreement have the same
meaning when used in this Accession Agreement.
We hereby agree with each other person who is a party to the Security Trust
Agreement that with effect on and from the date hereof we will be bound by the
Security Trust Agreement as a Security Grantor as if we had been party
originally to the Security Trust Agreement in that capacity.
[We hereby expressly ratify and approve any acts done by the Security Grantors’
Agent on our behalf before execution hereof.]
We herewith expressly agree and approve with Clause 5 of the Security Trust
Agreement.
In particular, we herewith agree in the form and in accordance with Clause 5 of
the Security Trust Agreement that the Administrative Agent shall be the joint
creditor (together with the relevant Secured Party) of each and every payment
obligation of us towards each and any Secured Party under any Loan Document and
that, accordingly, the Administrative Agent shall have and will have its own and
independent right to demand performance of said obligations from us. The
discharge of any such obligation to either the Administrative Agent or the
relevant Secured Party shall, to the same extent, discharge the corresponding
obligation owing to the other party.
In addition, we hereby irrevocably and unconditionally acknowledge by way of an
abstract acknowledgement of debt (abstraktes Schuldanerkenntnis) within the
meaning of §§ 780, 781 German Civil Code (Bürgerliches Gesetzbuch), that we
shall be obliged — on a several basis — to pay an amount to the Administrative
Agent (or its respective successors in that capacity) that corresponds to the
total of all obligations of us towards the Secured Parties (or any of them)
under the Loan Documents (other than under German law governed share pledge
agreements or land charges, if any) as and when the same fall due, and that,
accordingly, the Administrative Agent shall have an independent right to request
the fulfilment of said obligation from us in accordance with the terms of the
Loan Documents. The discharge of any such obligation to either the
Administrative Agent or the relevant Secured Party shall, to the same extent,
discharge the corresponding obligation owing to the other party.
We hereby agree with each other person who is a party to the Security Trust
Agreement that with the effect on and from the date hereof each of the following
documents is a German Security Document:

•   [l];   •   [l]; and   •   [l].

This Agreement is governed by and shall be construed in accordance with German
law.
Place: __________________

 



--------------------------------------------------------------------------------



 



Date: __________________

               
 
           
[acceding party]
      the Administrative Agent for itself and for and on behalf of the
Beneficiaries    

                      Security Grantors’ Agent for itself      and for and on
behalf of the Security Grantors     

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 5
GERMAN SECURITY DOCUMENTS

1.   This Agreement;   2.   a share pledge agreement dated on or about the date
of this Agreement between First Solar, Inc. as pledgor and the Administrative
Agent and the other Secured Parties as pledgees relating to 66% of First Solar,
Inc.’s shares in First Solar Holdings GmbH;   3.   a share pledge agreement
dated on or about the date of this Agreement between First Solar, Inc. as
pledgor and the Administrative Agent and the other Secured Parties as pledgees
relating to 34% of First Solar, Inc.’s shares in First Solar Holdings GmbH;   4.
  a share pledge agreement dated on or about the date of this Agreement between
First Solar Holdings GmbH as pledgor and the Administrative Agent and the other
Secured Parties as pledgees relating to First Solar Holdings GmbH’s shares in
First Solar GmbH;   5.   a share pledge agreement dated on or about the date of
this agreement between First Solar Holdings GmbH as pledgor and the
Administrative Agent and the other Secured Parties as pledgees relating to First
Solar Holdings GmbH’s shares in First Solar Manufacturing GmbH;   6.   an
assignment agreement dated on or about the date of this Agreement between First
Solar Holdings GmbH as assignor and the Administrative Agent as assignee
relating to intercompany receivables and other intercompany monetary claims;  
7.   an assignment agreement dated on or about the date of this Agreement
between First Solar GmbH as assignor and the Administrative Agent as assignee
relating to intercompany receivables and other intercompany monetary claims; and
  8.   an assignment agreement dated on or about the date of this Agreement
between First Solar Manufacturing GmbH as assignor and the Administrative Agent
as assignee relating to intercompany receivables and other intercompany monetary
claims.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
ADDRESSES FOR NOTICES

     
To the Security Grantor 1:
  First Solar, Inc.
 
  350 West Washington Street, Suite 600
 
  Tempe, Arizona 85281
 
   
 
  Attn.: Anja Lange
 
 
David Brady
 
   
 
  Fax:    +49(0)6131-1443-500
 
 
 +1-602-414-9462
 
   
 
  Email: alange@firstsolar.com
 
 
  dbrady@firstsolar.com
 
   
To the Security Grantor 2:
  First Solar Holdings GmbH
 
   
 
  Rheinstr. 4B
 
  55116 Mainz
 
   
 
  Germany
 
   
 
  Attn.: Anja Lange
 
 
David Brady
 
   
 
  Fax:    +49(0)6131-1443-500
 
 
 +1-602-414-9462
 
   
 
  Email: alange@firstsolar.com
 
 
  dbrady@firstsolar.com
 
   
To the Security Grantor 3:
  First Solar GmbH
 
   
 
  Rheinstr. 4B
 
  55116 Mainz
 
   
 
  Germany

 



--------------------------------------------------------------------------------



 



     
 
  Attn.: Anja Lange
 
 
David Brady
 
   
 
  Fax:   +49(0)6131-1443-500
 
 
+1-602-414-9462
 
   
 
  Email: alange@firstsolar.com
 
 
  dbrady@firstsolar.com
 
   
To the Security Grantor 4:
  First Solar Manufacturing GmbH
 
   
 
  Marie-Curie-Str. 3
 
  15236 Frankfurt (Oder)
 
   
 
  Germany
 
   
 
  Attn.: Anja Lange
David Brady
 
   
 
  Fax:   +49(0)6131-1443-500
 
 
+1-602-414-9462
 
   
 
  Email: alange@firstsolar.com
 
 
  dbrady@firstsolar.com
 
   
To the Administrative Agent
  JPMorgan Chase Bank, N.A.
and all other Beneficiaries:
  10 South Dearborn, 7th Floor

  Chicago, IL 60603
 
   
 
  Attention: Creston Wren
 
  Telecopy: 001 (312) 385-7097
 
  Telephone: 001 (312) 385-7016
 
   
With a copy to
  JPMorgan Chase Bank, N.A.
 
  125 London Wall
 
  London
 
  EC2Y 5AJ
 
   
 
  Attention: Lucy Chick
 
  Telecopy: +44(0)20 7325 6835
 
  Telephone: +44(0)20 7325 6926
 
   
With a copy to
  JPMorgan Chase Bank, N.A.
 
  201 North Central Avenue, Floor
 
  21Phoenix, AZ 85004

 



--------------------------------------------------------------------------------



 



     
 
  Attention: Mark Chambers
 
  Telecopy: 001 (602) 221-1502
 
  Telephone: 001 (602) 221-2290

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
PROCESS AGENT APPOINTMENT LETTER
[Letterhead of Security Grantor]
To: [Process agent]
[Address]
Date: [l]
Reference:

  •   Security Trust Agreement (the Security Trust Agreement) dated [     ]
between [l] as Administrative Agent (the Administrative Agent), [l], [l] and
other secured parties as beneficiaries of security and [l], [l] and [l] as
security grantors     •   The other Loan Documents as defined and referred to in
the Security Trust Agreement (the Loan Documents)

Betreff:

  •   Sicherheitentreuhandvertrag (der Sicherheitentreuhandvertrag) vom [      ]
zwischen [l] als Sicherheitenagent (der Administrative Agent), [l], [l] und
anderen Finanzierungsparteien als Begünstigte von der Gewährung von
Sicherungsrechten und [l], [l] und [l] als Sicherungsgeber     •   Die weiteren
im Sicherheitentreuhandvertrag in Bezug genommenen Finanzierungsdokumente (die
Loan Documents)

Dear Sirs,
we hereby irrevocably appoint you as our agent for service of process in
relation to any proceeding before any German court in connection with the above
mentioned Security Trust Agreement and/or any of the above mentioned Loan
Documents (including any German Security Document).
Terms defined or referred to in the security Trust Agreement shall have the same
meaning in this letter unless otherwise defined herein.
Sehr geehrte Damen und Herren,
hiermit bevollmächtigen wir Sie unwiderruflich, sämtliche Schriftstücke, die uns
im Zusammenhang mit Verfahren vor deutschen Gerichten in Verbindung mit dem oben
genannten Sicherheitentreuhandvertrag und/oder einem der oben genannten Loan
Documents (einschließlich der sog. German Security Documents) zugestellt werden
sollen, entgegenzunehmen.

 



--------------------------------------------------------------------------------



 



Begriffe, die im Sicherheitentreuhandvertrag definiert oder in Bezug genommen
und in diesem Schreiben nicht anderweitig definiert werden, haben die gleiche
Bedeutung in diesem Schreiben, wie sie ihnen in dem Sicherheitentreuhandvertrag
beigemessen wird.

             
Yours sincerely
      Mit freundlichen Grüßen    
 
           
 
           
 
           
 
           
Place, date
           
 
           
 
           
 
           

[Security Grantor]

 



--------------------------------------------------------------------------------



 



SIGNATORIES

          The Original Security Grantors

FIRST SOLAR, INC.
    By:                     /s/ David Brady     David Brady    Corporate
Treasurer      FIRST SOLAR HOLDINGS GMBH
    By:                     /s/ David Brady     David Brady    Authorized
Officer (Prokurist)      FIRST SOLAR GMBH
    By:                     /s/ David Brady     David Brady    Authorized
Officer (Prokurist)      FIRST SOLAR MANUFACTURING GMBH
    By:               /s/ David Brady     David Brady    Authorized Officer
(Prokurist)   

 



--------------------------------------------------------------------------------



 



         

          The Administrative Agent

JPMORGAN CHASE BANK, N.A.
    By:                     /s/ Stefan Kuhm     Stefan Kuhm    Attorney-In-Fact 
   

          The other Secured Parties and Beneficiaries

JPMORGAN CHASE BANK, N.A.
    By:                     /s/ Stefan Kuhm     Stefan Kuhm    Attorney-In-Fact 
 

 



--------------------------------------------------------------------------------



 



         

          BANK OF AMERICA, N.A.
    By:                     /s/ David R. Barney     David R. Barney, Senior Vice
President         

 



--------------------------------------------------------------------------------



 



         

          CREDIT SUISSE, CAYMAN ISLANDS BRANCH
    By:                     /s/ Bill O’Daly     Bill O’Daly    Director     

                By:                     /s/ Ilya Ivashkov     Ilya Ivashkov   
Associate   

 



--------------------------------------------------------------------------------



 



         

          THE ROYAL BANK OF SCOTLAND PLC
    By:   Belinda Tucker             Senior Vice President
    /s/ Belinda Tucker                

 



--------------------------------------------------------------------------------



 



         

          GOLDMAN SACHS BANK (EUROPE) PLC
    By:                     /s/ David Buckley     David Buckley    Director   

 



--------------------------------------------------------------------------------



 



         

          WELLS FARGO BANK, N.A.
    By:                     /s/ Ken Edens     Ken Edens    Vice President   

 



--------------------------------------------------------------------------------



 



         

          HSBC BANK USA, NATIONAL ASSOCIATION
    By:                     /s/ Steven F. Larsen     Steven F. Larsen    First
Vice President   

 



--------------------------------------------------------------------------------



 



         

          ROYAL BANK OF CANADA
    By:                     /s/ Jay T. Sartain     Jay T. Sartain    Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

          MORGAN STANLEY BANK, N.A.
      By:                     /s/ William Graham     William Graham   
Authorized Signatory     

 